                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



TIMOTHY SMITH,

               Plaintiff,

v.                                                           Case No. 1:18-cv-1235
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

               This case has a lengthy history. Plaintiff filed an application for DIB over eight

years ago, on November 16, 2011, alleging a disability onset date of July 15, 2009. PageID.53.

This is plaintiff’s second appeal in this Court. In an opinion entered September 22, 2015, this

Court reversed and remanded an administrative law judge’s (ALJ) decision denying benefits

entered on March 15, 2013. PageID.252. See Smith v. Commissioner of Social Security, 1:14-cv-

920 (W.D. Mich. Sept. 22, 2015) (“Smith I”). On remand, the Commissioner was “directed to

determine whether plaintiff’s past relevant work as a motor home driver exposed him to the work

preclusive environment of concentrated exposure to pulmonary irritants and to re-evaluate

plaintiff’s credibility.” PageID.252.




                                                 1
               In a separate development, plaintiff filed another application for benefits on July

29, 2014, about one month before she filed her appeal in Smith I. PageID.255. On November 7,

2014, while Smith I was pending in this Court, the agency determined that plaintiff was disabled

beginning on March 16, 2013. PageID.255. As discussed, Smith I resulted in a reversal and

remand pursuant to the Opinion and Judgment entered on September 22, 2015.

               Faced with plaintiff having filed two applications and a court-ordered remand, the

Appeals Council entered an order which addressed a number of matters. To place the present

appeal in context, the Court will reproduce the entire order:

              The U.S. District Court for the Western District of Michigan (Civil Action
       Number 1:14-cv-00920) has remanded this case to the Commissioner for further
       administrative proceedings in accordance with the fourth sentence of Section
       205(g) of the Social Security Act.

               Additionally, the claimant filed a subsequent application for Title II
       disability benefits on July 29, 2014 and was found disabled beginning March 16,
       2013 in an initial determination dated November 7, 2014. The Appeals Council
       neither affirms nor reopens the determination on plaintiff’s subsequent application,
       but instead directs the Administrative Law Judge to evaluate the claimant’s
       subsequent allowance pursuant to the reopening provisions set forth in 20 CFR 404-
       987-989, HALLEX I-2-9-1, and HALLEX I-2-9-10. If the Administrative Law
       Judge does not reopen the subsequent determination, the favorable determination
       will remain final and the issue of disability will be limited to the period prior to
       March 16, 2013.

              Therefore, the Appeals Council vacates the final decision of the
       Commissioner of Social Security dated March 15, 2013 and remands this case to
       an Administrative Law Judge for further proceedings consistent with the order of
       the court.

              In compliance with the above, the Administrative Law Judge will offer the
       claimant the opportunity for a hearing, take any further action needed to complete
       the administrative record, and issue a new decision.

PageID.255-256.

               On remand, the ALJ held another nearing and entered a decision on July 21, 2016.

In this decision, the ALJ performed a de novo review of plaintiff’s DIB claim filed in 2011, and

                                                 2
found that plaintiff was not under a disability within the meaning of the Social Security Act from

his alleged onset date (July 15, 2009) through the date of the previous decision (March 15, 2013).

PageID.118-129. This decision, which was later approved by the Appeals Council, has become

the final decision of the Commissioner and is now before the Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial



                                                3
gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).




                                                 4
                 II.      ALJ’s DECISION

                 Plaintiff’s application failed at the fourth step of the evaluation. At the first step,

the ALJ found that plaintiff had not engaged in substantial gainful activity since his alleged onset

date of July 15, 2009, through his date last insured of March 15, 2013. PageID.120.1 At the second

step, the ALJ found that through the date last insured, plaintiff had severe impairments of chronic

obstructive pulmonary disease (COPD), obstructive sleep apnea (OSA) and heart disease with

hypertension. PageID.121. At the third step, the ALJ found that through the date last insured,

plaintiff did not have an impairment or combination of impairments that met or equaled the

requirements of the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.123.

                 The ALJ decided at the fourth step that:

                After careful consideration of the entire record, the undersigned finds that,
        through the date last insured, the claimant had the residual functional capacity to
        perform light work as defined in 20 CFR 404.1567(b) with exceptions. Specifically,
        the claimant is able to lift and/or carry up to 20 pounds occasionally and up to 10
        pounds frequently, stand and/or walk up to 6 hours in an 8-hour workday and sit up
        to 6 hours in an 8-hour workday. He is never to climb ladders, ropes or scaffolds,
        but is able to occasionally climb ramps and stairs and balance, stoop, kneel, crouch
        and crawl. The claimant is to avoid concentrated exposure to extreme temperatures
        and breathing irritants such as fumes, odors, dusts and gases and hazards, such as
        dangerous moving machinery and unprotected heights.

PageID.124.

                 The ALJ also found that through the date last insured, plaintiff was capable of

performing work as a production supervisor, work which did not require performance of work-

related activities precluded by plaintiff’s residual functional capacity (RFC). PageID.128.

Accordingly, the ALJ determined that plaintiff was not under a disability, as defined in the Social




1
 The Court notes that plaintiff last met the insured status requirements of the Social Security Act on December 31,
2013. PageID.55. Throughout the decision, the ALJ refers to March 15, 2013 as the date last insured; this was the day
before plaintiff qualified for benefits on his second claim.

                                                         5
Security Act, at any time from July 15, 2009 (the alleged onset date) through March 15, 2013 (the

date last insured). PageID.129.

               III.    DISCUSSION

               Plaintiff set forth three issues on appeal.

               A. The Decision violates the law of the case by finding that Mr.
               Smith can now perform his past job as a production supervisor.

               Plaintiff points out that in the March 15, 2013 decision, the ALJ found that plaintiff

could not perform his past work as a production supervisor, but could perform his past work as a

motor home driver. PageID.62. In Smith I, this Court reversed and remanded that decision

pursuant to sentence four of 42 U.S.C. 405(g), to determine whether plaintiff could perform the

job because he was exposed to a work environment with concentrated pulmonary irritants.

PageID.249. On remand, the ALJ found that plaintiff could perform his past work as a production

supervisor. PageID.128-129. Plaintiff contends that this finding violates the “law of the case

doctrine,” because the ALJ decided back in 2013 that plaintiff could not perform this job.

               Plaintiff’s claim is without merit. “The law of the case doctrine provides that when

a court decides upon a rule of law, that decision should continue to govern the same issues in

subsequent stages in the same case.” Westside Mothers v. Olszewski, 454 F.3d 532, 538 (6th Cir.

2006). The law of the case doctrine applies to administrative appeals. See, e.g., Hollins v.

Massanari, 49 Fed. Appx. 533, 534-35 (6th Cir. 2002). However, the doctrine does not apply here

because the administrative decision which this Court addressed in Smith I no longer exists. On

remand, in light of plaintiff’s subsequent application for benefits, the Appeals Council vacated the

ALJ’s March 15, 2013 decision and directed the ALJ issue a new decision. PageID.255-256.

               When the Appeals Council vacated the March 13, 2015 decision, that decision

ceased to exist.

                                                  6
         When an order is set aside or vacated, the result is the destruction of the order in its
         entirety. Its effectiveness is ended, the previously existing status is restored, and
         the effect is the same as though the order had never existed. A vacated order is null
         and void and has no legal force or effect on the parties or the matter in question.

60 C.J.S. Motions and Orders § 72 (footnotes omitted). As the Court observed in Aguiniga v.

Colvin, 833 F.3d 896, 901 (8th Cir. 2016), the law of the case doctrine does not apply to a Social

Security claim based upon a ALJ’s vacated decision because “nothing in this case was settled [in

either] fact or law given the Appeals Council’s vacation of the original opinion of the ALJ.”

Accordingly, plaintiff’s claim of error is denied.2

                  B. The Decision violates logic when it finds that Mr. Smith can
                  perform a Medium job when limited to a Light RFC.

                  Plaintiff contends that the July 21, 2016 decision cannot serve as the basis for denial

of benefits because the ALJ limited plaintiff to light work, yet found that plaintiff could perform

his past relevant work as a production supervisor, which according to plaintiff is medium work.

Plaintiff’s Brief (ECF No. 11, PageID.1485-1486). Plaintiff has pointed out errors in the ALJ’s

decision. However, as discussed below, those errors do not require reversal and remand.

                  At the second administrative hearing held on June 27, 2016, the vocational expert

(VE) identified plaintiff’s past work as a production supervisor as defined in the Dictionary of

Occupational Titles (DOT) no. 699.130-010. PageID.198. The VE identified plaintiff’s past work

as a production supervisor to be light work “as generally performed,” and to be medium work as

“actually performed” by plaintiff. Id. The VE testified that a person with plaintiff’s limitations




2
  Even if the Appeals Council had not vacated the ALJ’s Order, the law of the case doctrine would not apply. In order
for plaintiff to prevail under the law of the case doctrine in this administrative appeal, “the district court must have
issued a final decision on the merits” with respect to plaintiff’s ability to perform his past relevant work. See Hollins,
49 Fed. Appx. at 535. However, in Smith I, this Court did not reach a final decision on the merits of any particular
issue raised in the ALJ’s decision. See Quern v. Jordan, 440 U.S. 332, 348, fn 18 (1979) (“[t]he doctrine of law of
the case comes into play only with respect to issues previously determined”).

                                                            7
could perform the production supervisor job as generally performed and described in the DOT

(i.e., light work) but not as plaintiff actually performed it (i.e., medium work). PageID.200-201.

                  In his decision, the ALJ referred to a production supervisor job as DOT no.

914,687.014. PageID.128. Plaintiff points out that this is the DOT number given by the VE at the

first administrative hearing held on February 22, 2013, which described plaintiff’s past work as a

“packaging supervisor” and defined this as “medium work.” PageID.163. There is no explanation

as to why plaintiff’s previous work was described as a “packaging supervisor” in one decision and

as a “production supervisor” in a later decision.

                  It is clear that the ALJ cited the wrong DOT number in the July 21, 2016 decision.

However, it is also clear that the ALJ intended to adopt the testimony of the VE at the 2016 hearing,

stating:

                  The vocational expert testified that an individual with the claimant's age,
           education, work experience, and residual functional capacity would be able to
           perform the claimant's past relevant work as production supervisor as it is generally
           performed. The undersigned relies upon the vocational expert's testimony in
           accordance with SSR 00-4p. Consequently, in comparing the claimant's residual
           functional capacity with the demands of this work, the undersigned finds that the
           claimant is able to perform it as actually and generally performed.

PageID.129.

                  This being said, the ALJ’s decision contains one more error with respect to

plaintiff’s past work. In his conclusion, the ALJ stated that “the undersigned finds that the claimant

is able to perform it as actually and generally performed.” PageID.129. This is incorrect. Because

plaintiff was limited to light work, he could perform his past relevant work as a production

supervisor as it is “generally performed” but not as he “actually performed” it. However, this error

does not affect the outcome of the decision, because it was sufficient for the ALJ to find that

plaintiff could perform his past relevant work as “generally performed.” To support a finding that



                                                    8
a claimant can perform his past relevant work, the Commissioner’s decision must explain why the

claimant can perform the demands and duties of the past job as actually performed or as ordinarily

required by employers throughout the national economy. See Studaway v. Secretary of Health &

Human Services, 815 F.2d 1074, 1076 (6th Cir. 1987) (pursuant to 42 U.S.C. § 423(d)(2)(A), a

claimant must show that his impairments are so severe that he is “unable to do his previous work”,

meaning “[h]e must prove an inability to return to his former type of work and not just to his former

job”) (internal quotation marks omitted) (emphasis in original).                       See also, 20 C.F.R. §

404.1560(b)(2) (providing that a vocational expert may offer relevant evidence “concerning the

physical and mental demands of a claimant's past relevant work, either as the claimant actually

performed it or as generally performed in the national economy”).

                  In summary, while the ALJ’s decision contained errors with respect to the step four

determination, none of these errors warrant a remand. See Fisher v. Bowen, 869 F.2d 1055, 1057

(7th Cir. 1989) (“No principle of administrative law or common sense requires [a reviewing court]

to remand a case in quest of a perfect opinion unless there is reason to believe that the remand

might lead to a different result.”). Accordingly, plaintiff’s claim of error is denied.3

                  C. The Decision violates the Remand Order requiring it to
                  explain its credibility findings.

                  Finally, plaintiff contends that the ALJ failed to perform a proper credibility

evaluation on remand. As an initial matter, it does not appear that the ALJ had an opportunity to

re-evaluate plaintiff’s credibility in the context of the March 15, 2013 decision, because the

Appeals Council vacated that decision. The ALJ faced another hurdle because the Commissioner

eliminated use of the term “credibility” between the issuance of the Court’s remand in Smith I



3
 The Court notes, however, that the Commissioner may need to re-visit step four on remand after resolving the matters
set forth in §§ III.C. and IV, infra.

                                                         9
(September 22, 2015) and the ALJ’s decision (July 21, 2016). Effective March 28, 2016, the

Commissioner no longer used the term “credibility” in evaluating claims. See SSR 16-3p, 2017

WL 5180304 at *2 (Oct. 25, 2017) (republication with revisions). SSR 16-3p provides in pertinent

part that:

        [W]e are eliminating the use of the term “credibility” from our sub-regulatory
        policy, as our regulations do not use this term. In doing so, we clarify that
        subjective symptom evaluation is not an examination of an individual's character.
        Instead, we will more closely follow our regulatory language regarding symptom
        evaluation.

Id. at *2. Under this policy, “[a]djudicators must limit their evaluation to the individual’s

statements about his or her symptoms and the evidence in the record that is relevant to the

individual’s impairments,” and “will not assess an individual’s overall character or truthfulness in

the manner typically used during an adversarial court litigation.” Id. at *11.

                The Commissioner explained how the ALJ’s would apply the rule:

                Our adjudicators will apply this ruling when we make determinations and
        decisions on or after March 28, 2016. When a Federal court reviews our final
        decision in a claim, we expect the court will review the final decision using the
        rules that were in effect at the time we issued the decision under review. If a court
        finds reversible error and remands a case for further administrative proceedings
        after March 28, 2016, the applicable date of this ruling, we will apply this ruling to
        the entire period at issue in the decision we make after the court's remand. Our
        regulations on evaluating symptoms are unchanged.

Id. at *13 (fn. 27).

                The Court makes a few observations with respect to the effect of SSR 16-3p on the

order of remand. First, SSR 16-3p applied because it was in effect when the ALJ entered the

decision on July 21, 2016. Second, the Court recognizes that its directive on remand to re-evaluate

plaintiff’s “credibility” was at odds with SSR 16-3p. Third, although SSR 16-3p was in effect, the

ALJ did not cite it in his 2016 decision. Fourth, despite the language in SSR 16-3p, the ALJ




                                                 10
evaluated plaintiff’s credibility and included the exact formulation which this Court rejected in

Smith I:

                 In sum, the above residual functional capacity assessment is supported by
         the totality of the evidence of record, including the opinions of the State agency
         medical and psychological m consultants. Additionally, the claimant's subjective
         complaints are not entirely credible, as they are generally inconsistent with the
         record as a whole.

PageID.61, 128.

                The intent of the Court’s order of remand in Smith I was to have the Commissioner

re-evaluate plaintiff’s credibility with respect to his alleged symptoms. Since the Commissioner

eliminated the use of the term “credibility” after the remand, this was no longer feasible. Given

the adoption of SSR 16-3p, it would have been appropriate for the Commissioner to explain the

new standard and to re-evaluate plaintiff’s symptoms under the new procedure. However, this was

not done. Accordingly, this matter will be reversed and remanded pursuant to sentence four of 42

U.S.C. § 405(g) for re-evaluation of plaintiff’s symptoms under 20 C.F.R. § 404.1529 and SSR

16-3p.

                IV.    Other inconsistencies in the ALJ’s decision

                In the Jurisdiction and Procedural History section of the July 21, 2016 decision, the

ALJ summarized the Appeals Council’s instructions, stating that

                 Pursuant to the District Court remand order, the Appeals Council has
         directed the undersigned to evaluate the claimant’s subsequent allowance pursuant
         to the reopening provisions set forth in 20 CFR 404.987-989, HALLEX 1-2-9-1
         and HALLEX 1-2-9-10. If the undersigned does not reopen the subsequent
         determination, the favorable determination will remain final and the issue of
         disability will be limited to the period prior to March 16, 2013.

PageID.118. In his decision, the ALJ addressed whether to re-open the vacated decision from

March 15, 2013, rather than the subsequent determination of November 7, 2014:




                                                 11
              On July 29, 2014, the claimant filed another application for benefits with an
       onset date of March 16, 2013, a day after the date of the last decision. It was after
       the date of the last decision that the claimant developed an infection to his foot,
       which he has had ongoing problems. . . Therefore, since the claimant developed
       additional impairments after the March 15, 2013 decision and his condition
       worsened since that time, there is no reason for the undersigned to reopen the prior
       application or reverse the March 15, 2013 decision.

PageID.127-128 (emphasis added). It is unclear to the Court how the ALJ could reopen the prior

application (presumably the first application from 2011) or reverse the March 15, 2013 decision

(which was vacated). Based on the Court’s reading of the record, it appears that the ALJ may have

intended to state that there is no reason to reopen or reverse the subsequent determination which

found plaintiff disabled as of March 16, 2013. That would explain why the ALJ evaluated

plaintiff’s condition as it existed on or before March 15, 2013. Accordingly, on remand, the

Commissioner should clarify that the subsequent determination will not be re-opened or reversed.

               V.     CONCLUSION

               Accordingly,    the   Commissioner’s     decision   will   be   REVERSED        and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate plaintiff’s symptoms pursuant to 20 C.F.R. § 404.1529 and SSR 16-3p and

to clarify that the determination that plaintiff was disabled as of March 16, 2013, will not be re-

opened or reversed. A judgment consistent with this opinion will be issued forthwith.



Dated: March 27, 2020                                        /s/ Ray Kent
                                                             United States Magistrate Judge




                                                12
